     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-CR-53-KS-MTP

GREGORY ALVIN AUZENNE, et al.



                                      ORDER

      The Government filed an Omnibus Motion in Limine [76]. For the reasons

provided below, the motion is granted in part and denied in part.

A.    Motion to Join [96]

      Defendant Clark filed a Motion to Join [96] in Defendant Auzenne’s opposition

to the motion. The Court grants Defendant Clark leave to join Auzenne’s opposition.

B.    Government Misconduct

      The Government argues that the Court should order Defendants to raise any

allegations of misconduct by a prosecutor or agent outside the presence of the jury

before presenting any such evidence or argument. In response, Defendants argue that

the motion is too broad, would force his counsel to be “over-cautious” at trial, and

would hamper his ability to cross-examine witnesses.

      The Court grants this aspect of the Government’s motion. Defendants’

concerns about hampering cross-examination and forcing counsel to be “over-

cautious” are overblown. If Defendants want to present any evidence or argument

that any prosecutor or agent engaged in misconduct, they must first raise the issue
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 2 of 11




with the Court outside the presence of the jury. The Court likewise expects the

Government’s counsel to refrain from accusing Defendants’ counsel of misconduct

without first raising the issue with the Court outside the presence of the jury.

C.    Unavailable Witnesses

      Next, the Government argues that the Court should prohibit Defendants’

counsel from commenting on or asking the jury to draw any negative inference from

the absence of a particular witness.

      “[A] party’s failure to call available witnesses or produce evidence that would

clarify or explain disputed factual issues can give rise to a presumption that the

evidence, if produced, would be unfavorable to that party.” United States v. Wilson,

322 F.3d 353, 363 (5th Cir. 2003). “The Court can only draw a negative inference

when the missing witness has information peculiarly within his knowledge, i.e., a

party need not call a witness if her testimony would be cumulative, and the strength

of the inference to be drawn from the witness’s absence varies with the particular

facts of each case.” Id. An “adverse inference is not appropriate when the witness is

equally available to both parties.” United States v. Heard, 709 F.3d 413, 421 (5th Cir.

2013). However, determining whether a witness is “equally available” to both sides is

not always a straightforward question. See, e.g. United States v. MMR Corp., 907 F.2d

489, 501-02 (5th Cir. 1990).

      This is not a question that can be addressed in the abstract. The Court must

consider the witness’s availability to the parties, and the nature of the information to


                                           2
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 3 of 11




be elicited from the witness. Therefore, the Court denies this aspect of the

Government’s motion without prejudice to the Government’s right to raise the issue

again at trial with more specificity.

D.    Out-of-Court Statements

      The Government argues that the Court should bar the admission of any out-

of-court statements offered to prove the truth of the matter asserted therein, i.e.

hearsay. Hearsay is generally inadmissible. FED. R. EVID. 802. There are exceptions

to the rule against hearsay, FED. R. EVID. 803, 804, and some out-of-court statements

are not hearsay. FED. R. EVID. 801(d). Therefore, the Court denies this aspect of the

Government’s motion without prejudice to the Government’s right to raise the issue

again at trial as to specific evidence.

E.    Discovery Disputes

      The Government argues that the Court should bar all evidence or argument

related to discovery disputes. The Court grants this aspect of the Government’s

motion. Such disputes are irrelevant to the issues before the jury. If Defendants want

to make any evidence or argument related to discovery disputes, they are free to raise

the issue outside the presence of the jury on a case-by-case basis.

F.    Others Charged

      The Government argues that the Court should exclude all evidence or

argument as to whether or not any other person has or has not been charged in this

or any other cases, on the basis that it is irrelevant to the charges against Defendants.


                                           3
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 4 of 11




In response, Defendants argue that such evidence is relevant to cooperating

witnesses’ credibility.

      The Fifth Circuit has held that a trial court has discretion to prohibit a

defendant’s attorney from comparing his client’s conduct “with that of uncharged or

immunized witnesses,” because the purpose of such arguments is to encourage

nullification and “tempt jurors to violate their oaths.” United States v. Thompson, 253

F.3d 700, 2001 WL 498430, at *16 (5th Cir. 2001). However, if any witness has been

charged by the Government, reached a plea agreement with the Government, or

entered into an immunity deal with the Government, that would be relevant to their

credibility. See, e.g. United States v. Mazkouri, 945 F.3d 293, 301-02 (5th Cir. 2019).

      The Court grants in part and denies in part this aspect of the Government’s

motion. The Court grants the motion as to any witnesses who have not been charged,

but Defendants may impeach the credibility of those who have been charged. The

Government is free to raise a contemporaneous objection at trial if it believes

Defendant crosses the line from properly impeaching a witness’s credibility to making

an improper suggestion or argument. Also, the parties are free to propose jury

instructions regarding testimony provided by accomplices or co-conspirators.

G.    Jury Nullification

      The Government argues that the Court should bar Defendants’ counsel from

making any argument that encourages jurors to ignore the law, not follow the Court’s

instructions, or otherwise violate their oath as jurors, including any arguments


                                           4
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 5 of 11




invoking Defendants’ age, health, or family intended to elicit sympathy from the jury.

Defendants represented in briefing that they do not intend to make such arguments.

The Court grants this aspect of the Government’s motion. See, e.g. Thompson, 2001

WL 498430 at *16 (a criminal defendant has no right to encourage the jury to refuse

to apply the law as instructed by the court).

H.    Plea Negotiations

      The Government argues that the Court should bar all reference to plea

negotiations, plea offers, or rejection of plea offers. Defendants represent that they

have no intention to offer such argument or evidence related to their own plea

negotiations, but that they do intend to offer such argument or evidence related to

cooperating witnesses.

      The Court grants in part and denies in part this aspect of the Government’s

motion. The Court grants it with respect to argument or evidence related to

Defendants’ own plea negotiations and offers, but denies it with respect to any other

persons’ plea offers and negotiations. FED. R. EVID. 410(a).

I.    Potential Sentence

      The Government argues that the Court should exclude any argument related

to the potential punishment that might result from the prosecution or a conviction.

Defendants represented that they have no intention of making such arguments. The

Court grants this aspect of the Government’s motion. See, e.g. Shannon v. United

States, 512 U.S. 573, 579, 114 S. Ct. 2419, 129 L. Ed. 2d 459 (1994).


                                          5
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 6 of 11




J.    Counsel’s Opinion of Defendants

      The Government argues that the Court should exclude all comment or

argument related to Defendants’ counsel’s personal opinions of the Defendants.

Defendants represented that they do not intend to make such arguments. The Court

grants this aspect of the Government’s motion. Parker v. Allen, 565 F.3d 1258, 1273-

74 (11th Cir. 2009).

K.    Interview Reports

      The Government argues that the Court should prohibit Defendants from using

interview reports prepared by Government agents to impeach the trial testimony of

the person interviewed, or from publishing the contents of an interview report to the

jury. The Government contends that the interview reports are statements of the

agents who prepared them, rather than the person being interviewed. In response,

Defendant argues that this issue cannot be analyzed in the abstract, and that the

Court should wait until trial and address it on a case-by-case basis.

      Interview reports prepared by government agents are not statements of the

person being interviewed. Rather, they are the recorded recollections of the agent

conducting the interview. See, e.g. United States v. King, 424 F. App’x 389, 396 (5th

Cir. 2011). Therefore, interview reports of this sort are hearsay as to the statements

made by the witness during the interview, and it would be “grossly unfair to allow

the defense to use statements to impeach a witness which could not fairly be said to

be the witness’ own rather than the product of the investigator’s selections,


                                          6
       Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 7 of 11




interpretations, and interpolations.” Id. However, a defendant may use such reports

as extrinsic evidence of a prior inconsistent statement if he satisfies the requirements

of Rule 613(b). See FED. R. EVID. 613(b); United States v. Crinel, 2016 WL 6441249,

at *3 (E.D. La. Nov. 1, 2016). The defendant must demonstrate that the “witness has

made as his own the product of the investigator’s selections, interpretations, and

interpolations.” United States v. Scaglione, 446 F.2d 182, 184 (5th Cir. 1971); see also

White v. Whitley, 21 F.3d 1108, 1994 WL 171509, at *2 (5th Cir. 1994); United States

v. Saget, 991 F.2d 702, 710 (11th Cir. 1993).

       The Court denies this aspect of the Government’s motion without prejudice.

The Court will address these issues on a case-by-case basis at trial. The Court

instructs Defendants’ counsel to raise the issue outside the presence of the jury before

they attempt to impeach a witness with a government agent’s interview report, so

that the Court may determine whether the witness has adopted the statement as his

own.

L.     Arguments Blaming Fraud Victims

       The Government argues that the Court should prohibit Defendants from

making any arguments or presenting any evidence that TRICARE or any other health

care benefit programs failed to take adequate precautions to insulate themselves from

fraud, waste, or abuse. In response, Defendants argue that the request is too broad,

and that such a ruling would unduly hinder his defense at trial.

       The jury must have a basic understanding of the claim process and the


                                           7
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 8 of 11




relationships among the various parties involved, but Defendants may not offer

evidence or argue that a health care benefit program was negligent in handling

claims. United States v. Kreimer, 609 F.2d 126, 132, (5th Cir. 1980) (“The victim’s

negligence is not a defense to criminal conduct.”); United States v. Davis, 226 F.3d

346, 358-59 (5th Cir. 2000); United States v. Rivera-Izquierdo, 850 F.3d 38, 51 (1st

Cir. 2017); United States v. Amico, 486 F.3d 764, 780 (2nd Cir. 2007). Likewise,

Defendants may not offer evidence or argue that a health care benefit program’s

payment of claims is evidence of innocence. United States v. Nekritin, 2011 WL

2462744, at *6-*7 (E.D.N.Y. June 17, 2011) (excluding evidence that Medicare paid

claims as a defense to health care fraud); United States v. Ahmed, 2016 WL 8732355,

at *4 (E.D.N.Y. June 24, 2016); United States v. Golfo, 2020 WL 2513445, at *5

(E.D.N.Y. May 15, 2020).

      The Court can not provide a comprehensive ruling on this issue because much

depends on the specific evidence or argument and the context in which it is offered.

For now, the Court grants this aspect of the Government’s motion in part and denies

it in part. Defendants may not introduce evidence or argue that health care benefit

programs were negligent in handling claims, or that their payment of claims is

evidence of innocence. However, Defendants may provide evidence of the claims

process and the relationships among the various entities. If Defendants are concerned

that a particular line of questioning may run afoul of this order, they are free to raise

the issue outside the presence of the jury. Likewise, the Government is free to raise


                                           8
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 9 of 11




contemporaneous objections.

M.    Specific Evidence of Prior Good Acts, Character Testimony

      The Government argues that specific instances of Defendants’ good conduct or

good character are irrelevant to the conduct charged in the Indictment, and not

admissible to prove pertinent character traits. Accordingly, the Government argues

that they should be excluded from trial. In response, Defendants argue that evidence

of good acts may be relevant to their intent. They also argue that they may offer

evidence of their character or pertinent character traits, and that such evidence may

pertain to specific instances of conduct if their character traits are an essential

element of the charges or their defense.

      Rule 404 provides: “Evidence of a person’s character or character trait is not

admissible to prove that on a particular occasion the person acted in accordance with

the character or trait.” FED. R. EVID. 404(a)(1). However, in criminal cases “a

defendant may offer evidence of the defendant’s pertinent trait, and if the evidence is

admitted, the prosecutor may offer evidence to rebut it.” FED. R. EVID. 404(a)(2)(A).

Therefore, “[a] defendant may introduce character testimony to show that the general

estimation of his character is so favorable that the jury may infer that he would not

be likely to commit the offense charged.” United States v. Shipley, 546 F. App’x 450,

456 (5th Cir. 2013). “[E]vidence of the defendant’s character as a law-abiding citizen

. . . is always relevant.” United States v. De Leon, 728 F.3d 500, 504-05 (5th Cir. 2013).

      Rule 405 provides the methods by which a defendant may introduce character


                                            9
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 10 of 11




evidence. “When evidence of a person’s character or trait is admissible, it may be

proven by testimony about the person’s reputation or by testimony in the form of an

opinion. On cross-examination of the character witness, the court may allow an

inquiry into relevant specific instances of the person’s conduct.” FED. R. EVID. 405(a).

“When a person’s character or character trait is an essential element of a charge,

claim, or defense, the character or trait may also be proved by relevant specific

instances of the person’s conduct.” FED. R. EVID. 405(b). Rule 405 “thus limits the use

of specific prior acts to cases where character is at issue in the strict sense because

that method of proof possesses the greatest capacity to arouse prejudice, to confuse,

to surprise, and to consume time.” United States v. Gulley, 526 F.3d 809, 818 (5th Cir.

2008).

         Applying these rules, the Fifth Circuit has specifically held that a defendant’s

character was not an essential element of charges of conspiracy to commit health care

fraud and conspiracy to violate the AKS. United States v. Kahn, 768 F. App’x 266, 270

(5th Cir. 2019); see also United States v. Marrero, 904 F.2d 251, 260 (5th Cir. 1990)

(character not an essential element of insurance fraud). Likewise, “use of specific acts

circumstantially to prove lack of intent . . . is not only disfavored, it is not permitted

under Rule 405(b).” Kahn, 768 F. App’x at 270; see also Marrero, 904 F.2d at 260;

United States v. Cleveland, 1997 WL 253124, at *2 (E.D. La. May 14, 1997); United

States v. Ylda, 643 F.2d 348, 353 (5th Cir. 1981) (“Evidence of noncriminal conduct to

negate the inference of criminal conduct is generally irrelevant.”).


                                            10
     Case 2:19-cr-00053-KS-MTP Document 133 Filed 11/02/20 Page 11 of 11




      Therefore, the Court grants the Government’s motion as to evidence of specific

prior acts. However, the Court presently denies the motion as to general character

testimony because the Court can not evaluate the admissibility of character evidence

that is not before it. The Government is free to raise a contemporaneous objection to

any character evidence. In light of the applicable law set out above, the parties should

be able to prepare accordingly.

N.    Motions

      Finally, the Government argues that the Court should exclude any reference

to this or any other motion filed in this case. Defendants represented that they do not

intend to refer to any motions. The Court grants this aspect of the Government’s

motion.

      SO ORDERED AND ADJUDGED this 2nd day of November, 2020.

                                                     /s/
                                                      Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                          11
